People v Alcide (2014 NY Slip Op 06324)
People v Alcide
2014 NY Slip Op 06324
Decided on September 24, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 24, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SHERI S. ROMAN, JJ.


2007-00156
 (Ind. No. 1830/05)

[*1]The People of the State of New York, respondent,
v James Alcide, appellant.
James Alcide, Elmira, N.Y., appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Keith Dolan of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y. (Melissa S. Horlick of counsel), former appellate counsel.
DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 1, 2012 (People v Alcide, 95 AD3d 897), affirming a judgment of the Supreme Court, Kings County, rendered December 12, 2006.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., CHAMBERS, AUSTIN and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court